        CASE 0:20-cv-01856-NEB-ECW Doc. 10 Filed 12/22/20 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


 KALUBA N.,                                       Case No. 20‐CV‐1856 (NEB/ECW)

                     Petitioner,

 v.                                             ORDER ACCEPTING REPORT AND
                                                    RECOMMENDATION
 IMMIGRATION AND CUSTOMS
 ENFORCEMENT (ICE), and
 DEPARTMENT OF HOMELAND
 SECURITY (DHS),

                     Respondents.



      The Court has received the November 12, 2020 Report and Recommendation of

United States Magistrate Judge Elizabeth Cowan Wright. (ECF No. 8.) No party has

objected to that Report and Recommendation, and the Court therefore reviews it for clear

error. See Fed. R. Civ. P. 72(b); Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996) (per

curiam). Finding no clear error, and based upon all the files, records, and proceedings in

the above‐captioned matter, IT IS HEREBY ORDERED THAT:

          1. The Report and Recommendation (ECF No. 8) is ACCEPTED;

          2. The Petition for Writ of Habeas Corpus (ECF No. 1) is DENIED AS MOOT;

             and
       CASE 0:20-cv-01856-NEB-ECW Doc. 10 Filed 12/22/20 Page 2 of 2




         3. This action is DISMISSED WITHOUT PREJUDICE for lack of subject‐matter

            jurisdiction.




Dated: December 22, 2020                   BY THE COURT:

                                           s/Nancy E. Brasel
                                           Nancy E. Brasel
                                           United States District Judge




                                       2
